WOLVERTON, District Judge.
These cases were instituted to recover certain balances alleged to be due plaintiff as freight for shipments of cattle, arising by reason of alleged erroneous computations of freight when the shipments were made and settled for; the plaintiff being required to institute the actions .under the federal statutes. Several shipments are involved, a statement as to one of which will suffice for illustration of the whole.
Forty-four carloads of-cattle‘were shipped from Hereford, Tex., to Amarillo, Tex., the latter being a station on the Pecos & Northern Texas Railway, where the shipment was combined into 43 cars, 27 of which were transported thence over the lines of connecting carriers to Pocatello, Idaho, and the remaining 16 to Butte, Mont., where they were delivered to the shipper.
The plaintiff claims that, under Joint Live Stock Tariff No. 100-A, then in force, the proper charges on these shipments are made up as follows: Local from Hereford to Amarillo, $26.40 per car, and from Amarillo to Pocatello, $116.50; making a total of $142.90 per car for shipment of the 27 cars. To Butte, the same local from Hereford to Amarillo, to which is added $125 to Dillon,, Mont., and the local from Dillon to Butte, $19.80; total, $171.20.
The entire controversy centers about the local charge of $26.40 from Hereford to Amarillo; the defendants insisting that Hereford is a common point with Amarillo, and that the rate designated under section 2 of the tariff constitutes the entire rate from Hereford to Pocatello. This depends upon a proper construction of the tariff. Referring to section 1 thereof, under the head of “The Pecos & Northern Texas Ry. Co.,” will be found lists of stations common with Amarillo, the *215rate basis being Amarillo, and other lists of stations carrying differentials with Amarillo; that is to say, the tariff indicating that certain sums should be added to or deducted from the Amarillo rate basis. By a note on page 24, it is explained that the differentials shown in section 1 are to be added to or deducted from the Amarillo rates as shown in section 2, pages 32 to 51, inclusive, to arrive at the through rate, where application and routing is provided on pages 56 to 69. By the same note, it is further explained that, where no differentials are shown, the Amarillo rates as shown in section 2 are to be applied as indicated. By another note, explanatory of section 2, it is stated that rates shown in section 2, in columns headed “Amarillo,” are to be applied from stations shown in section 1 as taking Amarillo rate basis, or same are to be used as a basis for arriving at through rates from stations shown in section 1 as taking differentials over or under Amarillo rates, where application and routing is provided on pages 56 to 69, inclusive, from such point of origin to destination station. On page 56 is found another note explaining application of rates, which reads:
"Rates provided herein from points of origin, shown in section No. 1 to points of destination shown in section No. 2 will apply only via the routes indicated in chart on page 57, except as provided, in item 350.”
The exception is without application here. Note 1 to the above explanation further provides:
‘‘Whore route number is not shown, there are no through rates applicable! from the originating line to the destination line via any route, except as specifically provided in section No. 3.”
These several explanatory notes respecting the application of the tariff must be construed together, to ascertain their true meaning. Reading the explanatory note to section 1 by itself, and without reference to the succeeding notes, its meaning would appear to be plain that, where there were differentials, the rates shown in section 2 would not apply, unless the routing was provided on pages 56 to 69, but that, where there were no differentials shown, the shipment would take the section 2 rates, without regard to whether the application and routing were provided on pages 56 to 69 or not. The note to section 2 merely emphasizes the thought that shipments from stations carrying differentials with Amarillo will take the through rate only where tire application and routing are provided for on pages 56 to 69.
When, however, we turn to the note on page 56 respecting the application of rates, we are advised that rates from points of origin shown in section 1 to points of destination shown in section 2 will apply only via the routes indicated on page 57. This is a specific declaration, general in its scope, without reference to differentials, that the rates so provided will apply only via the routes indicated on page 57. The note thereto is hut a reinforcement of the idea. Page 57 is, of course, included within the limitations of pages 56 to 69. So that these later explanatory notes arc but a development of the intention which possessed the rate maker from the beginning, and that must be construed to be that shipments from Amarillo common points, whether carrying a differential or not, shall not take the through rate, unless where application and routing are provided on pages 56 to 69.
*216Recurring again to note to section 1, page 24, the words “as indicated” in the last clause, as applying “where no differentials are shown,” are susceptible of a construction, though not the natural one, viewing the context, as signifying or denoting a reference to the preceding clause and also- to the note to section 2, page 32, as this latter note refers back to the item on page 24. So that the aforesaid latter clause would read that the rates shown in section 2 are to be applied as indicated by these explanatory notes, and not by section 2. This idea harmonizes the seemingly inconsistent and incongruous explanatory notes.
But, whatever may be the true rendering of the notes to sections 1 and 2, the notes on page 56 explaining the “application of rates” are directly applicable to the present controversy, as no Oregon Short Line Railroad routing is shown of shipments c.oming from and over the Pecos & Northern Texas Railway on page 57; and, as we have seen, the regulation is general, and specifically limits the application of rates from points in section 1 to points of destination in section 2 to the routes indicated in the chart on page 57.
This construction of the tariff results in a finding for the plaintiff in each cause of action, and upon all the counts as prayed. The findings will be general, but judgment thereon will be withheld until the defendants have had an opportunity to present such findings as they may deem essential for reserving such questions for review as they may desire.

<@^>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes-